              Case 2:21-cv-00385-RJB Document 19 Filed 06/14/21 Page 1 of 2




 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 8

 9      TED SPICE,                                         CASE NO. C21-0385-RJB

10                             Appellant,                  ORDER ON REVIEW OF MOTIONS
                                                           FOR RECUSAL
11              v.

12      MARK L. DUBOIS, et al.,

13                             Appellees.

14
            This matter is before the Court on Appellant Ted Spice’s Motions seeking recusal.
15
     Dkts. #9 and #17. Judge Bryan reviewed these Motions, interpreted them in part as motions to
16
     recuse, declined to recuse, and in accordance with this Court’s Local Civil Rules, referred this
17
     matter to the undersigned for review. Dkts. #16 and #18; LCR 3(f).
18
            A judge of the United States shall disqualify himself in any proceeding in which his
19
     impartiality “might reasonably be questioned.” 28 U.S.C. § 455(a). Federal judges also shall
20
     disqualify themselves in circumstances where they have a personal bias or prejudice concerning
21
     a party or personal knowledge of disputed evidentiary facts concerning the proceeding. 28
22
     U.S.C. § 455(b)(1). Pursuant to 28 U.S.C. § 144, “whenever a party to any proceeding in a
23
     district court makes and files a timely and sufficient affidavit that the judge before whom the
24

     ORDER ON REVIEW OF MOTIONS FOR RECUSAL -
     1
              Case 2:21-cv-00385-RJB Document 19 Filed 06/14/21 Page 2 of 2




 1 matter is pending has a personal bias or prejudice either against him or in favor of any adverse

 2 party, such judge shall proceed no further therein, but another judge shall be assigned to hear

 3 such proceeding.” “[A] judge’s prior adverse ruling is not sufficient cause for recusal.” United

 4 States v. Studley, 783 F.2d 934, 939 (9th Cir. 1986); see also Taylor v. Regents of Univ. of Cal.,

 5 993 F.2d 710, 712 (9th Cir. 1993) (“To warrant recusal, judicial bias must stem from an

 6 extrajudicial source.”).

 7          The Court has reviewed the above Motions and finds that Mr. Spice has failed to

 8 demonstrate bias stemming from an extrajudicial source. Instead, Mr. Spice focuses solely on

 9 prior adverse rulings from Judge Bryan and argues that bias exists here because Judge Bryan

10 can rely on his own prior decisions. It is not unusual for a case to be reassigned to another

11 judge who has a related case in order to conserve judicial resources, as was done here on June

12 4, 2021. See Dkt. #15. Reliance on prior, valid holdings in a case or from related cases is

13 perfectly acceptable and indeed fundamental to our legal system. Such is not sufficient cause

14 for recusal. Mr. Spice’s other frustrations with the rules surrounding bankruptcy appeals is not

15 a valid basis for recusal.

16          Mr. Spice has otherwise failed to present a reasonable basis to question Judge Bryan’s

17 impartiality. Accordingly, the Court finds and ORDERS that Judge Bryan’s Orders (Dkts. #16

18 and #18) declining to recuse himself are AFFIRMED.

19          DATED this 14th day of June, 2021.

20

21                                               A
                                                 RICARDO S. MARTINEZ
22                                               CHIEF UNITED STATES DISTRICT JUDGE

23

24

     ORDER ON REVIEW OF MOTIONS FOR RECUSAL -
     2
